Beasley, Judge,
concurring specially.
With respect to Division 2,1 fail to see the relevancy of the exclusions which the majority find take this incident out from under coverage. The insured, Stowe Sr., did not own, maintain, operate, use, load or unload the helicopter. All of these actions and relationships were Kelly’s; Stowe Sr. merely was lessor of the premises on which the helicopter was used and stored. Nor was the helicopter a “motor vehicle owned or operated by, or rented or loaned to” Stowe Sr., so that exclusion did not contemplate the helicopter in this case either.
The third circumstance not covered and thus excluding the incident here, says the majority, is: “(d) to bodily injury or property damage arising out of business pursuits of any Insured except activities therein which are ordinarily incident to non-business pursuits.” While it might arguably be said that young Golder’s bodily injury arose out of insured Stowe Sr.’s business pursuit of renting the landing pad to Kelly, which would be excluded from coverage, there is coverage of activities in the leasing of the premises which are ordinarily incident to non-business pursuits. I would have to agree that although dusting the son’s garden as a favor is a non-business pursuit, it would not be an activity pursued by lessor Stowe Sr., the insured, but by helicopter service operator Kelly. So that, too, is not relevant. In examining the policy, I do not find any possibility of coverage, however.
I am authorized to state that Presiding Judge Deen joins in this special concurrence.